Citation Nr: 0736779	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-40835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served in the United States Navy from June 1966 
to April 1970.  He died in October 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in October 2003, with sepsis listed as the 
immediate cause of death; liver failure and Hepatitis C were 
listed as the underlying causes of death, as indicated by the 
death certificate.  The veteran was service connected for 
burn scars, allergic rhinitis, and left varicocele.  At the 
time of death, the veteran was not service connected for 
Hepatitis C (the RO denied service-connection for Hepatitis C 
in a September 2002 rating decision).  

The appellant filed a claim for service connection for the 
cause of the veteran's death and accrued benefits.  She 
contends that the veteran contracted Hepatitis C due to 
unsanitary conditions while in service, as indicated by the 
November 2004 substantive appeal.  In an April 2004 rating 
decision, the RO denied service connection for cause of death 
and accrued benefits. The Board notes that the denial of 
accrued benefits is not on appeal. 

Here, the appellant has not received proper VCAA notice in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Hupp decision provides, in part, that VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her lifetime 
when adjudicating a claim for DIC.  Section 5103(a) notice 
for a DIC case must include:
 
(1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the 
evidence and information required to substantiate a 
DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC 
claim based on a condition not yet service-
connected.  

Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  In 
addition, the content of the section 5103(a) notice letter 
will depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, of probative value of any assertion 
made in the claimant's application for benefits, the letter 
should be "tailored," and must respond to the particulars of 
the application submitted.  Here, the December 2003 and March 
2005 VCAA notices were not sufficiently tailored.  The 
notices were drafted in a conclusory manner that failed to 
provide a statement of the conditions for which the veteran 
was service-connected at the time of his death; an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.

 



Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides: (1) a 
statement of the conditions, if any, for 
which a veteran was service-connected at 
the time of his or her death; (2) an 
explanation of the evidence and 
information required to substantiate a 
cause of death claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a cause of death claim based on a 
condition not yet service-connected.  The 
notice letter should be sufficiently 
"tailored," and must respond to the 
particulars of the application submitted, 
as outlined by the Court in Hupp.

2.  After completion of the above 
development, the issue of entitlement to 
service connection for the cause of the 
veteran's death, should be reajudicated.  
If the determination of the benefit 
sought on appeal remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



